Citation Nr: 0107257	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-20 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the matter of whether the appellant has qualifying service 
for purposes of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	H. A. Villarete, Agent 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision by the RO which 
determined that the appellant did not have qualifying service 
for purposes of entitlement to VA benefits.

The record shows that the RO previously determined that the 
appellant did not have qualifying service by a decision 
entered in February 1993.  The appellant was notified of the 
RO's determination, and of his appellate rights, but he did 
not initiate an appeal within one year.  As a result, the 
RO's decision became final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2000); 38 C.F.R. 
§ 20.302 (1992).  Accordingly, the question must now be 
addressed whether new and material evidence has been received 
to reopen the matter.  See 38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); D'Amico v. 
West, 209 F.3d 1322, 1325-27 (Fed. Cir. 2000); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).


REMAND

The RO has developed the claim on appeal as though it were an 
original claim.  As noted above, however, the claim has been 
the subject of a prior final denial.  Because the RO has not 
yet addressed the question of whether new and material 
evidence has been submitted to reopen the claim, and has not 
provided the appellant with a statement of the case (SOC) or 
supplemental SOC (SSOC) containing the laws and regulations 
pertaining to reopening, the Board will remand the matter to 
ensure the appellant full procedural due process of law.  Cf.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

On remand, the RO, in addition to re-adjudicating the claim 
to reopen, should also consider and apply the provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This new law, which was signed 
by the President on November 9, 2000, applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  Inasmuch as the RO has not yet 
considered the matter on appeal in the context of the new 
law, and because the appellant has not had an opportunity to 
prosecute the matter in that context, a remand is required in 
order to avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  As part of 
the development required by the new law, 
the RO should notify the appellant that 
his claim may be reopened only if new 
and material evidence is received.  The 
RO should further inform him that 
evidence from the United States service 
department showing that he had service 
before July 1, 1946, in the organized 
military forces of the Government of the 
Commonwealth of the Philippines, while 
such forces were in the service of the 
Armed Forces of the United States 
pursuant to the military order of the 
President dated July 26, 1941, including 
among such military forces organized 
guerilla forces under commanders 
appointed, designated, or subsequently 
recognized by the Commander in Chief, 
Southwest Pacific Area, or other 
competent authority in the Army of the 
United States, or evidence from the 
United States service department showing 
that he had service in the Philippine 
Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 
1945, is the type of evidence that is 
needed to satisfy this requirement.  The 
RO should also inform the appellant 
that, if he disagrees with the United 
States service department's 
characterization of his service, he 
needs to take that matter up with the 
service department directly.

2.  The RO should arrange to have any 
non-English entries in the file 
translated to English, to include the 
non-English entries found on page 19 of 
the transcript of the appellant's April 
1999 hearing at the RO.

3.  After all required notification and 
development has been completed, and 
after all non-English entries in the 
file have been translated to English, 
the RO should take adjudicatory action 
on the claim here in question.  In so 
doing, the RO should specifically 
address the matter of whether new and 
material evidence has been received to 
reopen the claim.  If the benefit sought 
is denied, a SSOC should be issued.  The 
SSOC should contain, among other things, 
a summary of, and citation to, 
38 U.S.C.A. §§ 101(2), 107 and 38 C.F.R. 
§§ 3.1(d), 3.9.

After the appellant and his agent have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


